Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 8-10, 12-15 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/22 has been entered.
Response to Arguments
Applicant’s arguments filed 4/12/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically the amendments substantially change the scope of the claimed subject matter and necessitate new grounds of rejection with new citations of prior art.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.  New claim(s) are addressed accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 8, 9, 10, 12, 13, 14, 15 rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2019/0274172) in view of Gao et al. (US 2020/0100273).
For claim 8, Yoon teaches: A terminal (see at least 0259, fig. 4, 24, UE and BS may comprise processor/memory) comprising:
a receiver that receives configuration information for random access (see at least 0007-0008, UE may receive random access configuration for sending RACH preamble; claim 1, BS may send configuration);
a processor that determines a starting symbol position of a random access resource in one or more slots based on the configuration information (see at least 0168, 0195, claim 1, configuration may comprise start symbol for RACH resource; see at least 0119 and fig. 8, RACH transmission resources may be comprised in distinct blocks (slots) corresponding to SS block (also see 0142 and fig. 12-13, allocated RACH resources may be comprised in distinct slots/minislots)); and
a transmitter that transmits a preamble in a resource starting from the starting symbol position (see at least 0260 and fig. 8, UE may generate and transmit preamble in RACH resources/symbols according to the configuration information) and ending at a last symbol position in one of the one or more slots (see at least 0172, 0168 and fig. 16, RACH transmission symbols may be determined according to RACH preamble format and start symbol index, thus a distinct number of symbols may be defined including last (end) symbol, with a given preamble transmission ending at given symbol position (e.g. fig. 16, slot type C preamble ends at symbol 13)).
Yoon does not explicitly teach: wherein the processor is further configured to determine the starting symbol position based on a subcarrier spacing of 1.25kHz, 5kHz, 15kHz, 30kHz, 60kHz, or 120kHz.  Gao from an analogous art teaches (see at least 0037-0038 and fig. 1, symbol and slot duration may be varied according to subcarrier spacing e.g. 15KHz SCS may be 1ms slot and 1/14ms symbol, 120KHz SCS may be 0.125ms slot and 0.125/14ms symbol, thus time (ms) location of given symbol may be based on subcarrier spacing.  See at least 0095, SCS for PRACH may be 1.25, 2.5, 5, 7.5, 15, 30, 60, 120KHz).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Gao to the system of Yoon, so the terminal may further derive start symbol position e.g. time (ms) location based on the symbol and/or slot duration corresponding to subcarrier spacing, as suggested by Gao.  The motivation would have been to enhance network transmissions by configuring suitable numerology/SCS parameters (Gao 0037-0038, 0095).
For claim 9, Yoon, Gao teaches claim 8, Yoon further teaches: wherein the processor determines, based on the configuration information, a plurality of random access resources which are repeatedly placed in the resource starting from the starting symbol position, and wherein the transmitter transmits the preamble using at least one of the plurality of random access resources (see at least 0230, network may signal time/frequency domain RACH resources to the UE; see at least 0121, 0183 and fig. 8, RACH configuration may comprise number of repetitions of a RACH sequence, thus the preamble may be transmitted across a plurality of time/frequency resources).
For claim 10, Yoon, Gao teaches claim 8, Yoon further teaches: wherein the processor determines a preamble format based on the configuration information, and wherein the transmitter transmits the preamble using the preamble format (see at least 0061, 0164, RACH configuration may comprise preamble format used for RACH procedure).
Claim 12 recites a method substantially similar to the apparatus of claim 8 and is rejected under similar reasoning.
Claim 13 recites an apparatus substantially similar to the apparatus of claim 10 and is rejected under similar reasoning.
For claim 14, Yoon teaches: A base station (see at least 0259, fig. 4, 24, UE and BS may comprise processor/memory) comprising:
a transmitter that transmits configuration information for random access (see at least 0007-0008, UE may receive random access configuration for sending RACH preamble; claim 1, BS may send configuration);
a processor that determines a starting symbol position of a random access resource in one or more slots based on the configuration information (see at least 0168, 0195, claim 1, configuration may comprise start symbol for RACH resource; see at least 0119 and fig. 8, RACH transmission resources may be comprised in distinct blocks (slots) corresponding to SS block (also see 0142 and fig. 12-13, allocated RACH resources may be comprised in distinct slots/minislots)); and
a receiver that receives a preamble in a resource starting from the starting symbol position (see at least 0260 and fig. 8, UE may generate and transmit preamble in RACH resources/symbols according to the configuration information) and ending at a last symbol position in one of the one or more slots (see at least 0172, 0168 and fig. 16, RACH transmission symbols may be determined according to RACH preamble format and start symbol index, thus a distinct number of symbols may be defined including last (end) symbol, with a given preamble transmission ending at given symbol position (e.g. fig. 16, slot type C preamble ends at symbol 13)).
Yoon does not explicitly teach: wherein the processor is further configured to determine the starting symbol position based on a subcarrier spacing of 1.25kHz, 5kHz, 15kHz, 30kHz, 60kHz, or 120kHz.  Gao from an analogous art teaches (see at least 0037-0038 and fig. 1, symbol and slot duration may be varied according to subcarrier spacing e.g. 15KHz SCS may be 1ms slot and 1/14ms symbol, 120KHz SCS may be 0.125ms slot and 0.125/14ms symbol, thus time (ms) location of given symbol may be based on subcarrier spacing.  See at least 0095, SCS for PRACH may be 1.25, 2.5, 5, 7.5, 15, 30, 60, 120KHz).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Gao to the system of Yoon, so the BS may further derive start symbol position e.g. time (ms) location based on the symbol and/or slot duration corresponding to subcarrier spacing, as suggested by Gao.  The motivation would have been to enhance network transmissions by configuring suitable numerology/SCS parameters (Gao 0037-0038, 0095).
For claim 15, Yoon teaches: A communication system including a base station and a terminal (see at least 0259, fig. 4, 24, UE and BS may comprise processor/memory), the base station comprising:
a transmitter of the base station that transmits configuration information for random access (see at least 0007-0008, UE may receive random access configuration for sending RACH preamble; claim 1, BS may send configuration); and
the terminal comprising: a receiver that receives the configuration information for random access (see at least 0007-0008, UE may receive random access configuration for sending RACH preamble; claim 1, BS may send configuration);
a processor that determines a starting symbol position of a random access resource in one or more slots based on the configuration information (see at least 0168, 0195, claim 1, configuration may comprise start symbol for RACH resource; see at least 0119 and fig. 8, RACH transmission resources may be comprised in distinct blocks (slots) corresponding to SS block (also see 0142 and fig. 12-13, allocated RACH resources may be comprised in distinct slots/minislots)); and
a transmitter of the terminal that transmits a preamble in a resource starting from the starting symbol position (see at least 0260 and fig. 8, UE may generate and transmit preamble in RACH resources/symbols according to the configuration information) and ending at a last symbol position in one of the one or more slots (see at least 0172, 0168 and fig. 16, RACH transmission symbols may be determined according to RACH preamble format and start symbol index, thus a distinct number of symbols may be defined including last (end) symbol, with a given preamble transmission ending at given symbol position (e.g. fig. 16, slot type C preamble ends at symbol 13)).
Yoon does not explicitly teach: wherein the processor is further configured to determine the starting symbol position based on a subcarrier spacing of 1.25kHz, 5kHz, 15kHz, 30kHz, 60kHz, or 120kHz.  Gao from an analogous art teaches (see at least 0037-0038 and fig. 1, symbol and slot duration may be varied according to subcarrier spacing e.g. 15KHz SCS may be 1ms slot and 1/14ms symbol, 120KHz SCS may be 0.125ms slot and 0.125/14ms symbol, thus time (ms) location of given symbol may be based on subcarrier spacing.  See at least 0095, SCS for PRACH may be 1.25, 2.5, 5, 7.5, 15, 30, 60, 120KHz).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Gao to the system of Yoon, so the terminal may further derive start symbol position e.g. time (ms) location based on the symbol and/or slot duration corresponding to subcarrier spacing, as suggested by Gao.  The motivation would have been to enhance network transmissions by configuring suitable numerology/SCS parameters (Gao 0037-0038, 0095).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kwak et al. (US 2020/0008247) discloses NR (New Radio) PRACH (Physical Random access Channel) configuration and multi-beam operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467